This is a claim filed by Hiram E. Gibson, claimant against the State of alleged injuries received by him while in the employ of the State, as a guard in the Joliet penitentiary. The evidence is conceded as alleged by claimant and filed with the declaration. It appears that one of the convicts was missing and claimant was sent out through the yards of the institution to find him. It was dark and the premises not well lighted. There were a number of construction excavations in that vicinity, and about ten feet deep. While searching for the missing prisoner, the claimant stumbled into one of these excavations, thereby, then -and there, receiving great bodily injuries to-wit: The loss of his right testable and a lacerated scrotum, and other injuries about the pelvis, etc. It is not fully established by satisfactory evidence that claimant received any other permanent injuries, other than the loss of the right testacle, although he complains, at times, of some kidney trouble. It was very evident that the State was negligent in allowing holes, like one he fell into, to exist about the premises with no protection around them; and no lights placed at night to mark their whereabouts. While this Court has held, both before and since the passage of the law of 1917, establishing the Court of Claims, that the State is not liable in cases of this character, in which a number of opinions have been filed at the September term, 1920, of this Court, yet in the present case, we think in the interest of public welfare and social justice, this man should have some compensation for his injuries. We therefore recommend an appropriation in favor of the claimant in the sum of one thousand dollars.